Citation Nr: 1829524	
Decision Date: 06/15/18    Archive Date: 07/02/18

DOCKET NO.  13-08 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable rating for scar on the right elbow.


REPRESENTATION

Veteran represented by: Kenneth H. Dojaquez, Attorney


ATTORNEY FOR THE BOARD

A. Gibson



INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971 and from September 1971 to November 1991.

This appeal to the Board of Veterans' Appeals is from a June 2010 decision of the Department of Veterans Affairs Regional Office.


FINDING OF FACT

In a communication received in May 2018, the Veteran indicated he wished to withdraw his appeal for a higher rating for his right elbow scar.


CONCLUSION OF LAW

The criteria are met for a withdrawal of the claim of entitlement to an increased rating for right elbow scar.  38 U.S.C. § 7105; 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing and must include the name of the claimant, the claim number, and a statement that the appeal is being withdrawn.  The statement must be received by the Board prior to issuance of a decision regarding the claims being withdrawn.  

In May 2018, the Veteran's attorney filed a statement indicating that the Veteran wished to withdraw his pending appeal.  This statement complies with the requirements of Section 20.204(b).  As the Board had not yet issued a decision concerning this claim upon receipt of the statement, the criteria are met for withdrawal of the appeal.  See id.  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  38 U.S.C. § 7105(d).  Accordingly, further action by the Board concerning this claim is unwarranted, and the appeal is dismissed.  Id.


ORDER

The claim of entitlement to an initial compensable rating for scar of the right elbow is dismissed.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


